DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendments
Authorization for this examiner’s amendment was given in an interview with Mr. Fredrick Tsang on 3/30/2021.
The application has been amended as follows: 
1. (Previously presented) A computer-implemented method comprising: 
receiving, from a user, a name of a deceased; 
providing, for display at an augmented reality device, a continually updating augmented reality image of an area captured by a camera of the augmented reality device; 
providing, for display at the augmented reality device, a graphical element overlaid on the continually updating augmented reality image of the area, the graphical element visually marking a grave associated with the name of the deceased, providing the graphical element comprising: 
adding digital text of the name of the deceased as part of the graphical element overlaid on the continually updating augmented reality image displayed at the augmented reality device; 
over time and responsive to changes in the continually updating augmented reality image, displaying the continually updating augmented reality image of the area captured by the camera of the augmented reality device the continually updating augmented reality image displaying a first portion of a gravestone in the area captured by the camera; 

providing a first portion of the graphical element corresponding to the first portion of the gravestone in the area captured by the camera, the first portion of the graphical element visually overlaid on the first portion of the gravestone within the continually updating augmented reality image; 
responsive to the continually updating augmented reality image displaying a second portion of the gravestone different from the first portion in an updated area captured by the camera, identifying the second portion of the gravestone in the updated area captured by the camera; and 
providing a second portion of the graphical element corresponding to the second portion of the gravestone in the updated area captured by the camera, the second portion of the graphical element visually overlaid on the second portion of the gravestone within the continually updating augmented reality image, wherein the second portion of the graphical element is different from the first portion of the graphical element.

2. (Previously presented) The method of claim 1, wherein updating where the graphical element is visually overlaid is further based on a motion of the augmented reality device, the motion of the augmented reality device is determined based in part on:3 receiving, from an inertial measurement unit (IMUJ), orientation data describing an orientation of the augmented reality device; receiving, from a global positioning system (GPS) receiver, geographical location data describing a geographical location of the augmented reality device.  


4. (Original) The method of claim 3, wherein updating the graphical element that is visually overlaid with respect to the grave comprises one or more of: adjusting location of graphical element; adjusting size of the graphical element; adjusting color of the graphical element; or adjusting orientation of the graphical element;  

5. (Previously Presented) The method of claim 1, further comprising: receiving, from a global positioning system (GPS) receiver, a geographical location of the augmented reality device; providing, for display at the augmented reality device, a list of cemeteries within a threshold distance of the geographical location of the augmented reality device; and receiving a selection of a cemetery from the provided list of cemeteries.  

6. (Original) The method of claim 1, wherein receiving the name is through a text entry of a graphical user interface of the augmented reality device.4  

7. (Original) The method of claim 1, wherein receiving the name is through a voice entry using a microphone of the augmented reality device.  

8. (Previously Presented) The method of claim 1, further comprising: 
sending the name and a cemetery name to a remote server; 

providing, for display on a screen of the augmented reality device, the received information about the plurality of graves associated with the name and the cemetery name; 
responsive to a selection of one of the graves associated with the name and cemetery name from the user, sending the selection to the remote server; and 
receiving a geographical location of the selected grave.  

9. (Previously Presented) The method of claim 8, wherein the information comprises one or more of: a number of years of life of the deceased; a picture of the deceased; a picture associated with the grave of the deceased; and a link to a website associated with the deceased.  
10. (Canceled)  

11. (Previously Presented) The method of claim 1, further comprising: 
providing, for display at the augmented reality device, a continually updating distance between the augmented reality device and the grave;5 
providing, for display, additional graphical elements overlaid on the continually updating augmented reality image of the area, the additional graphical elements visually marking geographical locations of additional graves located within the area captured by the camera; 
receiving a user selection of a new grave different from the grave of the deceased; and 
determining a distance between the augmented reality device and the new grave.  

12. (Previously Presented) The method of claim 1, further comprising: 


13. (Previously Presented) The method of claim 1, wherein the graphical element displays additional information associated with the grave when a distance between the augmented reality device and the grave is within a threshold, wherein the additional information comprises one or more of the following: 
a number of years of life of the deceased; 
a picture of the deceased; 
a picture associated with grave; or 
a link to a website associated with the deceased.  

14. (Canceled) A computer-implemented method, comprising:6 receiving a name and a cemetery name; creating a grave profile with the ancestor name and the cemetery name, wherein the grave profile did not previously exist; providing, for display at an augmented reality device, a map of a cemetery associated with the cemetery name; receiving a user selection of a location on the map of the cemetery; marking visually a grave with a graphical element based on the user selection, and saving a geographical location of the grave in the grave profile.  



16. (Canceled) The method of claim 14, wherein information about the grave is determined by running a text recognition software on the received picture of the grave associated with the name and cemetery name.  

17. (Canceled) The method of claim 16, wherein the information comprises one or more of the following: a deceased's name; a number of years of life of the deceased; and a name of a family member of the deceased.  

18. (Canceled) The method of claim 16, further comprising: verifying the information captured by the text recognition software with the received name.7  

19. (Previously Presented) The method of claim 1, wherein the augmented reality device comprises a smartphone, tablet, or a wearable electronic device.  

20. (Previously Presented) The method of claim 1, wherein the augmented reality device comprises a head mounted display.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142